

116 HR 1086 IH: Hold the Low-Yield Nuclear Explosive Act
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1086IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Mr. Ted Lieu of California (for himself, Mr. Smith of Washington, Mr. Garamendi, Mr. Blumenauer, Ms. Schakowsky, Ms. Lee of California, Mr. McGovern, Mr. DeFazio, Ms. McCollum, Mr. Payne, Mr. Beyer, Ms. DeGette, Mr. Rush, Ms. Bonamici, Ms. Norton, Ms. Pingree, Mr. Pocan, Ms. Speier, Mr. Lowenthal, Ms. Omar, Mr. Cisneros, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo prohibit the research and development, production, and deployment of the Trident D5 low-yield
			 nuclear warhead, and for other purposes.
	
 1.Short titleThis Act may be cited as the Hold the Low-Yield Nuclear Explosive Act or the Hold the LYNE Act. 2.FindingsCongress finds the following:
 (1)The United States has an unparalleled nuclear arsenal, including 1,350 strategic nuclear warheads deployed on intercontinental ballistic missiles, submarine-launched ballistic missiles, and strategic bombers.
 (2)A new low-yield nuclear weapon to be carried on a ballistic missile submarine risks lowering the threshold for nuclear use and increasing the chance of miscalculation that could escalate into all-out nuclear exchange.
 (3)When launched, such a low-yield nuclear warhead would be indistinguishable to an adversary from the high-yield W76 and W88 submarine-launched warheads.
 (4)On January 25, 2018, former Secretary of State George Schultz testified before the Committee on Armed Services of the Senate that A nuclear weapon is a nuclear weapon. You use a small one, [and] then you go to a bigger one. I think nuclear weapons are nuclear weapons and we need to draw the line there..
 (5)Former Senator Sam Nunn and former Secretary of Energy Ernest Moniz stated in an op-ed on February 1, 2018, that, The most immediate priority should be to structure and posture U.S. and Russian nuclear forces to deter nuclear use and reduce the risk of an accidental, mistaken or unauthorized launch. Against this backdrop, the current Russian concept of escalate to de-escalate—i.e., limited nuclear use designed to create a pause in the conflict and open a pathway for a negotiated settlement on Moscow’s terms—and U.S. calls for more usable nuclear weapons taken together make the world a vastly more dangerous place..
 (6)The ballistic missile submarines of the United States have never carried low-yield nuclear warheads, and setting a historical precedent could undermine the unique and paramount role of ballistic-missile submarines as the assured, survivable second-strike capability of the United States to deter large-scale nuclear war.
 (7)The United States should reject policies that increase the likelihood of nuclear war and weaken national security, including investments in low-yield nuclear weapons.
			3.Prohibition on research and development, production, and deployment of Trident D5 low-yield nuclear
			 warhead
 (a)In generalNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2020 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the research and development, production, or deployment of the Trident D5 low-yield nuclear warhead.
 (b)Conforming repeal and restorationSection 3111 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2289) is repealed, and the provisions of law amended by such section are restored as if such section had not been enacted.
			